﻿I am happy to present to you, Sir, the warm greetings of the Lebanese delegation on your election as President of the current session of the General Assembly. Your high personal qualities, your wisdom and your vast experience in international affairs will guarantee the efficient administration of our work with knowledge and competence.
224.	I also wish to praise the work so ably undertaken by your predecessor, the Ambassador of the United Republic of Tanzania, Mr. Salim Ahmed Salim, during his term as President of the thirty-fourth session of the Assembly.
225.	I further wish to welcome and to congratulate the Republic of Zimbabwe and Saint Vincent and the Grenadines on their joining the Organization.
226.	One year ago, from this rostrum, I presented to the conscience of the world, in the name of Lebanon, the tragedy of a people and homeland and the painful dimensions of long-enduring adversities.  I set forth the many causes and the regional and international practices which made of Lebanon a main victim in the game of nations. With outcries of suffering and rancour, enduring our wounds, we voiced the aspirations and hopes of a people and its yearning for a real and just peace so long awaited. I need not reiterate what I explained at length last year, and yet it remains equally valid today.
227.	One whole year has passed, replete with weighty events in various parts of the world—events that have stirred up international conflict and increased the vehemence of competition, exposing the course of international detente to dangerous pitfalls and almost wrecking the hopes of attaining stability, tranquillity and prosperity.
228.	Lebanon has paid and continues to pay, in innocent blood and heavy destruction of its assets and institutions, a heavy toll that is far beyond its capacity for problems towards whose creation it has not contributed and for injustices of which it has always been innocent. This allows Lebanon to address itself to the world community, to speak out frankly to its bretheren and friends and to voice its opinions and demands at this precise time.
229.	The prolongation of the Middle East crisis over so many years and its aggravation from day to day threatens not only the peace and security of the region and the welfare of its people, but the peace and security of the world.
230.	Everybody is aware of the importance which the Middle East region represents, with its distinctive strategic location, its abundant human potential and its vital natural resources and heritage, for stability, prosperity and well- being in its immediate environment in particular and in the world in general.
231.	This persistent depletion of human potential in our region and of its resources, which is caused by the chronic Arab-Israeli conflict and the increasing violence and disturbances to which this conflict has led, has an adverse effect on the peoples of the world at a time when political and economic dependence is increasing among the world's different regions and peoples.
232.	Despite successive disappointments we remain convinced that peace in the Middle East is inevitable. It will be achieved if good intentions prevail and efforts are made to bring it about on sound and just bases. In this regard, we feel obliged to assert our convictions.
233.	A proper climate for a peaceful solution to the Middle East crisis should first be ensured. This climate presupposes a minimum level of international detente so as to reduce the intensity of the repercussions of the struggle for influence in the region, with its consequent polarization, which increases tension and the danger of confrontation and explosion. In short, any attempt to deal unilaterally with the Middle East crisis by excluding principal parties to the conflict or disregarding their rights or their interests will not ensure sound bases for real peace in the region.
234.	The problem is further aggravated when separate attempts are accompanied by ideas of fragmentary solutions that ignore questions intrinsic to the Arab-Israeli conflict and disregard legitimate rights which are recognized by principles of international law and justice and endorsed by various international resolutions, or seek to provide compensation for the possessors of these rights at the expense of the future and interests of others.
235.	A long-range view and a true understanding of facts imply that the desired peace in the Middle East will have to be a comprehensive peace which recognizes the right of the Palestinian people to self-determination and to the establishment of a State on their land, otherwise there will be no peace under any circumstances.
236.	The Palestine question has always been the core of the Arab-Israeli conflict and of the Middle East crisis. Any final solution to this crisis must include a just solution of the Palestine question on the basis of the participation of the Palestinian people in the peace process through its legitimate representatives. This is a fact which will inevitably impose itself sooner or later, and any delay in accepting it tends to increase the number of victims and senselessly spread destruction and also endanger peace in the region and the world.
237.	A peaceful solution of the Middle East crisis must be brought about in conformity with sound bases and principles, foremost among which is the principle of the inadmissibility of acquisition of land by force and the consequent necessity of Israel's withdrawal from all occupied territories, including Jerusalem.
238.	Instead, we see today, as in the past, Israel's continued policy of flouting and violating the resolutions of the United Nations, while totally disregarding the will of the international community and the principles of international law. This policy was lately capped by Israel's measures to annex Arab Jerusalem and to declare it to be its capital, thereby provoking the entire international community and causing serious repercussions.
239.	This unfortunate situation leads to violence and complications whose consequences no one can foresee. We noticed recently that the majority of the countries of the international community, especially some European countries, are becoming increasingly aware of the gravity of the situation. We believe that if these countries move as a group in the right direction, and adopt bold attitudes, they will definitely generate a current that will greatly affect world opinion.
240.	The heads of State and Government and the Ministers for Foreign Affairs of the European Community at their meeting in June 1980 at Venice, and at their meeting in September at Brussels, favoured Lebanon with a praise-worthy gesture which we hope will be followed by other steps. The restoration of peace and stability in Lebanon is, in our view, the necessary prelude for peace in the entire Middle East region. Nevertheless, it is useless to seek final, stable peace in our region if Lebanon is left in the grip of conflicts and violence whose dangers and complications will inevitably reach beyond its borders to the entire region and so destroy any peace that might be to the detriment of that country or ignore its situation.
241.	The fact is that in the Middle East besides the Palestinian question, and to a large extent because of it, there is today a Lebanese question which is becoming more complex and which requires responsible attitudes and effective treatment.
242.	The Middle East crisis is at the origin of Lebanon's crisis, because the roots of the Lebanese crisis lie in the inequity which accompanied the creation of the State of Israel at the expense of the people of Palestine, in Israel's policy of expansion, and also in the imbalance the Palestine question and the displacement of Palestinians and their armed resistance have caused in the region as a whole and especially in our country, thus affecting the sensitive internal equilibrium which characterizes its life. This occurred in particular as a result of Israeli aggression and of clashes and excesses taking place on Lebanon's territory, not to mention the various forms of interference in our internal affairs.
243.	Moreover, the Lebanese question took on international dimensions when Lebanon became the only setting in which the conflicting Powers in the region—Israeli, Arab and international—were fighting, and became the military arena of both Israel and the Palestinian resistance. While Israel aims its blows against Lebanon on some pretext or other, the Palestine resistance carries out its revolutionary activity in such a way that Lebanon alone endures the consequences of action and reaction, even though the conflict essentially concerns the entire Arab community and the world community cannot remain aloof.
244.	What complicates the situation further is the struggle for influence conducted by the two super-Powers by proxy and the outbreak of Arab disputes in Lebanon through the Lebanese and residents of Lebanon. This has led to the violation of our frontiers and the security of our country as a result of Israeli aggression and to irregular practices within Lebanese territory. The sanctity of our territory has been breached and the ability of the State to exercise its authority has been thwarted, especially as it applies to safeguarding sovereignty and security. That state of affairs has contributed to widening the gap between the various internal factions in Lebanon and even to further aggravating their differences.
245.	It grieves us to say that some States are watching with indifference what is befalling Lebanon—which may become the scapegoat of a crisis that has reached alarming proportions owing to the violation of legal and ethical principles in international relations—in the expectation that this crisis can be solved at Lebanon's expense.
246.	We do not hesitate for a moment to assert that peace and security in Lebanon are vital to the peace and stability of our region and that a reinvigorated Lebanon, with its distinctive equilibrium and characteristics and its pioneering role in its region and in the world, is a fundamental element in the equilibrium and stability of the region.
247.	While we are not unaware of the links between the Middle East crisis and the Lebanese crisis, we cannot neglect the crisis in Lebanon until the means for solving the Middle East crisis are available. Consequently, we have always maintained that the Lebanese crisis must be dealt with as an independent question per se, even through attempts to find a transitional solution, and that efforts towards this end must be given the priority they deserve.
248.	In this connection, I cannot but quote what the President of Lebanon said at the beginning of this year:
"Is it conceivable to say to this people, 'Your hour has not yet arrived. Wait until visibility is clear in the region, and probably outside the region too? What wrong has Lebanon done to the region or to the world, to man and to his rights? If Lebanon has so far endured much more than it can stand, does that mean that it should be asked to allow itself to collapse completely under the load? Is this country condemned—is it permissible to condemn it—to have all the problems of its bretheren and friends, not to mention its enemies, solved at its expense?"
249.	It is reasonable that the Lebanese should feel that responsibility for rescuing their country and for restoring peace and stability to it lies primarily with them—the people and leaders. In spite of the dreadful events that have befallen it during its long affliction, this people has often proved its unswerving attachment to its fundamental values, its homeland and its devotion to the constituents of its unity, freedom and independence.
250.	Without exaggeration and without boasting, I say that I know of no country in the world that could suffer what Lebanon has suffered in the course of the past five years and yet maintain the fundamentals of homeland and statehood. What our citizens possess in awareness and potential, together with the continued endeavour of the Government in circumstances difficult to visualize, has made it possible to preserve the principles of legality and unity, the identity of Lebanon and its democratic and liberal system, and its openness towards the world. This is no small matter.
251.	Since the beginning external factors have permeated the Lebanese crisis, giving it grave dimensions and putting appropriate solutions out of the reach of the Lebanese alone. In order for the Lebanese to solve their problems and rescue their homeland, external interference should cease, regional and international currents of struggle for influence on the Lebanese scene should recede and aggression on Lebanon's territory and against its national sovereignty should cease.
252.	These external factors of the Lebanese crisis have aroused the concern of some sister and friendly States and made us resort on more than one occasion and for one reason or another to the Arab community as well as to the Security Council with the aim of finding effective solutions.
253.	Several resolutions have been adopted proclaiming the necessity of safeguarding Lebanon's unity, its independence and the security of its land, and of extending its sovereignty over its entire territory. It pains us to say, however, that most of those resolutions were not provided with the means for their implementation because, in general, they avoided confronting the root of the problem. Purposely, or as a result of weakness, they put aside some aspects of the crisis, although their authors are fully aware of the various aspects of the problem, through their representatives and emissaries. They became similar to abstract resolutions, making us wonder about the real attitude of some States, despite their statements of full support for Lebanon.
254.	During the past few months Israel has not stopped launching devastating raids on southern Lebanon. In these acts of aggression Israel has been using sophisticated American weapons, thus violating with impunity agreements that prohibit the use of those weapons for such purposes. The United States of America must reconcile its principles with its practices and take the necessary measures to impose respect for the agreements under which the weapons are provided, thus putting into practical terms its concern for Lebanon's independence and safety of its territory.
255.	Southern Lebanon, this unfortunate district so dear to the Lebanese, which continues to suffer from repeated aggression and contradictions that result on its soil from the disruptions that often accompany Palestinian resistance action, appreciates the effort undertaken by the United Nations through the Security Council to deal with its problems, even though that effort has not been so fruitful as we and the Assembly would have wished it to be.
256.	If Lebanon and the people of its southern region are at present helpless and unable to check this tragedy, they hold, more than at any time in the past, to their powers and their right to tell the world that they do not and will not agree to any measure or policy emanating from whatever source that has as its aim interference with their land and their sacred right to it. Their true patriotism and sincere commitment to the Palestinian cause carry with them the categorical rejection of any occupation or threat or blackmail that touches on their land or their rights.
257.	In spite of the circumstances which limit its scope of action, the Lebanese Government can proclaim a position that is dictated by national duty and agreed on by all the Lebanese people, namely, that no one can derive from occupation or from resort to violence any right vis-a-vis Lebanon or its territory or any right to exercise tutelage over any part of Lebanon or its people.
258.	While it is southern Lebanon which reveals these truths to us, they apply equally to Lebanon as a whole.
259.	During the past year we urgently sought full implementation of the resolutions of the Security Council, and asked that UNIFIL be enabled to carry out its mandate to ensure Israel's complete withdrawal from Lebanese territory and help the Lebanese authorities to restore their sovereignty over all of southern Lebanon, and over all parties operating in it, up to the internationally recognized borders. We also wanted the Mixed Armistice Commission to resume its functions as provided for in Security Council resolutions.
260.	We should, in this connection, praise the efforts of the Secretary-General and of his staff to ensure the success of UNIFIL's task, and we express to him and his staff our profound gratitude. We wish also to-express our deep appreciation to the Security Council, to the countries contributing to UNIFIL, and to its troops, officers and soldiers.
261.	The peace-keeping mission which the Security Council has set up and still supervises has been a positive step in spite of the obstacles to its fulfilment. The Secretary- General refers in his report on the work of the Organization to the important role of this Force, despite the difficulties it faces, which are well known to the Assembly. The Lebanese Government has more than once expressed the extreme importance it attaches to the presence of UNIFIL, its earnest desire fully to co-operate with this Force, and the necessity of ensuring the full implementation of the Security Council resolutions.
262.	Consequently we earnestly call upon the Security Council to safeguard its authority and credibility by taking whatever measures are needed to enable UNIFIL to carry out its mandate in southern Lebanon and put an end to the cruel Israeli aggression against the region.
263.	We rely in this respect on the assistance of the major Powers and on the true co-operation of sister Arab States, in conformity with the dictates of real fraternal links and common interests, and we appeal to all States which believe in the Charter.
264.	The Palestinian resistance is invited today, more than ever before, to provide proof of its desire to respect its commitments and demonstrate awareness and a spirit of responsibility with regard to its temporary presence in Lebanon, to exert every effort to reach a sincere understanding with Lebanon, to avoid anything that may harm its relations with the Lebanese authorities and citizens, and finally to guard against taking the slippery path it has not always succeeded in avoiding. It well knows how much Lebanon can endure without being destroyed.
265.	Lebanon, its Government and people, have consistently supported the rightful cause of the Palestinians since the Palestine question first arose. Lebanon has offered to that cause sacrifices which exceed many times those offered by others who are in a much better position to do so. Lebanon has proclaimed and reiterated its keen concern to avoid the emergence of a contradiction between the Palestine cause, to which we are committed, and the Lebanese cause, on which the life of the citizens, the future of the homeland and the security of its territory, are dependent. Lebanon expects to receive understanding and a favourable response, especially from those directly concerned, in order to be able to persevere in this course and fulfil its well-known mission, which it freely chose without any kind of constraint.
266.	Before concluding, I cannot but refer to a most serious matter concerning suspect plans being hatched to settle Palestinians in Lebanon, when in fact the Palestinians demand their right to their own land.
267.	By what right and according to what justice do some intend to redress one inequity by a greater injustice, to solve the rightful problem of a people at the expense of another people, to disturb the equilibrium of a homeland, and to risk the entity of a State that is one of the founding Members of the United Nations?
268.	We confirm what the President of Lebanon has announced on more than one occasion. We unequivocally reject any plan for settlement and any move to bring it about, directly or indirectly. We shall resist settlement under any guise and at any stage and we shall resist it with all our power, which springs from our belief in our sacred right to our homeland, a right that no one shares with us.
269.	Lebanon's territory is not an abandoned land, and it is not a commodity to be bartered in international transactions. Our people have been deeply rooted in this land for hundreds of years, and succeeding generations have preserved and will continue to preserve every inch of Lebanese soil.
270.	A homeland cannot be built on the ruins of another homeland. Whoever indulges in this line of thought is not only an enemy of Lebanon and of its cause, but also an enemy of the Palestinian cause itself, and of peace and justice in the world. The Middle East crisis which has arisen as a result of the plundering of Palestinian land is a living proof of the absurdity of such thinking.
271.	When, as a young State, we participated in the founding of the United Nations, we were convinced, like scores of States that later on joined this great community, that the Organization would provide an adequate framework guaranteeing peace, justice and security in the world, and that its lofty tenets and the provisions of its Charter would put an end to the law of the jungle and the arbitrariness of force in international relations.
272.	In spite of the wrongs, the tragedies, the failures, the weaknesses and the indifference we have witnessed, we remain convinced that there is still time for the Organization to dispel the prevailing frustration and fulfil mankind's hopes in the United Nations.
